Citation Nr: 1505075	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  03-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of fractures of the right superior ischiopubic ramus and both inferior ischial rami, to include myofascial pain syndrome, from October 21, 2005 forward. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, P.I.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board denied the claim in a September 2006 decision.  The Veteran appealed, and the Court of Appeals for Veterans Claims (CAVC) vacated and remanded the Board decision on the issue listed above.  The Board remanded the issue five subsequent times.  The Veteran and P.I. testified before the undersigned in an October 2014 hearing.  A transcript was associated with the file and reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the October 2014 Board hearing, the Veteran reported that his disability had worsened since the previous, October 2011 VA examination.  Another examination is necessary to determine his current level of disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination and make the claims file available to the examiner.  The examiner should measure and record the current level of disability from fractures of the right superior ischiopubic ramus and both inferior ischial rami, to include myofascial pain syndrome.  The examination should include measurements of any limitation of motion.

The examiner should expressly state whether the Veteran's disability picture involves any nonunion or malunion of the femur.  

If nonunion is found, is there loose motion?

If malunion is found, please state whether there is mild, moderate, or marked knee/hip disability (specify which).

If the requested information cannot be provided without resort to speculation, court cases require the examiner to explain why the information cannot be offered, and whether the inability is due to the absence of evidence or due to the limits of scientific or medical knowledge. 

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


